Citation Nr: 0202933	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  00-25 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1972.

This appeal arises from an April 2000 rating decision in 
which the RO denied service connection for a nervous 
condition.  

The veteran provided testimony at a hearing before an RO 
hearing officer in January 2001.  A transcript of the hearing 
is of record.


FINDING OF FACT

The preponderance of the competent medical evidence 
establishes that there is no relationship between a current 
acquired psychiatric disability and the veteran's service, to 
include any symptoms noted therein.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records were reviewed.  The 
enlistment examination was negative for findings or diagnoses 
of any acquired psychiatric disorder.  In November 1971, the 
veteran complained of difficulty breathing.  There was no 
history of asthma or emphysema and the chest was clear.  The 
impression was anxiety reaction.  In June 1972, the veteran 
was noted to have a possible nervous condition.  He was 
referred for a psychiatric evaluation for "nerves."  On the 
report of medical history prior to discharge examination, the 
veteran indicated that he had frequent trouble sleeping, 
depression, and excessive worry.  The examiner noted that the 
veteran's complaints were related to regimental life style.  
The discharge examination was negative for findings or 
diagnoses of any acquired psychiatric disorder.

The veteran underwent a VA psychiatric examination in 
February 2000.  He stated that he began drinking heavily 
during service and related the drinking to his anxiety.  It 
was noted that the veteran increasingly had difficulty with 
the regimen associated with military service and described 
his response to life in general as anxiety based.  The 
examiner provided a detailed description of the mental health 
treatment received by the veteran during service.  It was 
noted that the veteran had not received psychiatric treatment 
since his release from the service.  Examination  revealed 
that he was alert, oriented in all three spheres, in good 
contact with routine aspects of reality and showed no signs 
or symptoms of psychosis.  He appeared meek, distant, and 
guarded with sweaty palms and a stammering kind of speech.  
He spoke in a very low tone voice with some slowing in his 
manner.  His mood appeared to be depressed and his affect was 
somewhat hyperextended and somewhat mildly overreacted at 
times.  At other times, he seemed flattened, distant, and 
totally unresponsive to any type of logical approach.  
Insight and judgment were without gross impairment, although 
the veteran's perception of himself and his world was 
neurotically clipped and dwarfed.  His memory and intellect 
appeared to be intact and of barely average intelligence.  

The impression included generalized anxiety disorder, 
chronic, alcohol dependence, chronic, very severe, only in 
short term remission at present, and passive dependent 
personality disorder, very severe.  The examiner initially 
commented that his impression was based on a review of the 
available medical records, including the veteran's claims 
folder, and the currently conducted clinical examination.  It 
was stated that the veteran met the diagnostic criteria for 
generalized anxiety disorder, symptoms of which first 
appeared in the service but appeared limited and situational 
in nature.  The examiner further opined that the veteran's 
excessive use of alcohol, his excessive anxiety and 
characterological difficulties with passive dependency and 
social avoidance appeared to be unrelated to military 
service, although certainly there may have been times when 
being in the service might have caused some time limited 
stress in this regard.

In an April 2000 rating decision, the RO denied service 
connection for a nervous condition.

At a February 2001 hearing before an RO hearing officer, the 
veteran testified that as a result of experiencing stressful 
situations in service, he currently has a nervous condition.  
He stated that he worked at the end of a flight line and that 
he could hear shooting from the perimeter.  He stated that he 
was not given a weapon to defend himself.  He felt that this 
situation added pressure and he ended up drinking to calm 
himself.  He indicated that he received treatment for nerves 
in 1972 and January 2001 from Allegheny General Hospital.  

The veteran underwent a VA psychiatric examination in 
February 2001.  The examiner was requested to provide an 
opinion as to whether or not the veteran incurred a 
psychiatric condition in service.  The examiner specifically 
noted the diagnoses and comments made by the February 2000 VA 
examiner.  The examiner noted the veteran's service medical 
records in detail and commented that the veteran has a long 
history of excessive alcohol abuse and binge drinking.  It 
was specifically noted that the service records imply that 
the veteran may have had some difficulty with anxiety or 
nervousness in the service, however, all the veteran's 
medical visits are dated subsequent to the his tour in 
Vietnam.  The entries made during service were also vague and 
brief and occurred during a period in which the veteran 
stated that he had interpersonal difficulties with another 
serviceman and not during any period of time when his 
nervousness and anxiety could be related to or due to being 
in a combat area.  The examiner noted that although the notes 
implied the possibility of anxiety, there was no 
documentation to imply that the symptoms were of sufficient 
severity or duration to meet diagnostic criteria for a 
psychiatric condition.  The veteran admitted to excessive 
alcohol abuse during the service and binge drinking on the 
weekends.  The symptoms cited in the service record of sleep 
disturbance, nervousness, and headaches were consistent with 
this pattern of excessive abuse of alcohol and could be 
caused by the same.  While the veteran had indicated that he 
held lots of jobs since the service, the veteran had been 
consistently employed for long periods of time.  

On examination, the veteran's speech was rapid at times but 
relevant and coherent.  His affect and mood were slightly 
anxious.  There was no evidence of a formal thought disorder 
and there was no evidence of any suicidal ideation, intent, 
or plans.  Thought processes were relevant and coherent, 
though the veteran was vague regarding symptom pattern and 
presentation.  He complained of nervousness, excessive worry, 
difficulty with his temper at times, and feeling anxious.  
His perceived sense of helplessness and lack of insight 
contributed to his anxiety which was exacerbated by 
situational stress as well as excessive use of alcohol.  
There were no symptoms remotely consistent with post-
traumatic stress disorder (PTSD).    The diagnostic 
impression was generalized anxiety disorder, very mild, 
alcohol dependence, in short-term remission, and dependent 
personality type.  The examiner concluded that the veteran 
met the minimal diagnostic criteria for generalized anxiety 
disorder and that it was very mild, but negatively impacted 
by his personality style and alcohol abuse.  The examiner 
stated that it was not considered that the veteran's anxiety 
disorder had its origin in service, rather the symptoms 
exhibited while in service were a function of his excessive 
alcohol abuse and binge drinking.  The veteran met the 
diagnostic criteria for an anxiety disorder at the present 
time which was primarily due to a negative impact on his 
lifelong personality style of dependency and chronic alcohol 
dependence.  The report was reviewed by the Chief 
Psychiatrist who concurred with the findings and conclusions.  

In a March 2001 letter from the RO to the veteran, the 
veteran was notified that during the pendency of his appeal, 
the Veterans Claims Assistance Act (VCAA) was signed into 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No.106-475.  The VCAA requires that the VA assist in the 
development of any evidence cited by the veteran in support 
of a claim.  Specifically, the RO noted that outstanding 
treatment records from Allegheny General Hospital were going 
to be obtained.    

Hospital reports received from Allegheny General Hospital 
dated from June 1999 to December 2000 were negative for any 
complaints, findings, or treatment of any acquired 
psychiatric disorder.

In a VA progress record dated February 2000, it was noted 
that the veteran had been diagnosed with generalized anxiety 
disorder in a February 2000 VA examination.  The veteran was 
referred for medication intervention and anxiety management.  

In a July 2001 rating decision, the veteran's claim for 
service connection for an acquired psychiatric disorder was 
denied once again.  It was noted that the decision was based 
on all evidence obtained in compliance with the VCAA. 

II.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing the evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has provided testimony before an RO hearing officer, 
undergone two VA psychiatric examinations, and pertinent 
treatment records have been associated with the record.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No.106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§  5102, 5103, 5103A, and 
5107).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

In this case, the veteran has alleged that he has a current 
psychiatric disorder which originated in service.  The 
service medical records show complaints of nervousness and 
anxiety.  The evidence of record reveals that the veteran is 
currently diagnosed with generalized anxiety disorder.  
While, as noted above, the February 2000 VA examiner opined 
that the anxiety disorder first appeared in service but 
appeared limited and situational in nature, the weight of the 
evidence militates against the claim.  Specifically, the 
February 2001 examiner stated that the veteran's anxiety 
disorder did not have its origin in service and that the 
symptoms exhibited in service were a function of his 
excessive alcohol abuse and binge drinking.  The Board 
accords greater probative value to the opinion rendered by 
the February 2001 VA examiner, which was based on a 
comprehensive examination of the veteran and a more thorough 
review of the veteran's documented medical history. That 
examiner also pointed to specific evidence of record in 
support of his conclusion, which, as noted above, militates 
against the veteran's claim.  Furthermore, the February 2001 
examination findings were concurred by and reviewed by a 
second VA physician.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder. Accordingly, an acquired 
psychiatric disorder was not incurred in or aggravated by 
service.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

